Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of GROUP I in the reply filed on 10/18/2022 is acknowledged.  Claims 20-22 have been withdrawn from further consideration and claims 14-19 are pending for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external device of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
“the disconnection means” of claims 17 and 18 should recite - - means to disconnect - - to remain consistent with the terminology first introduced in claim 16; 
“the device” of claim 17 should recite - - the exclusion device shell- - or - - the shell - - to remain consistent with the terminology first introduced in claim 14; 
“the collapsed shell” of claim 18 should recite - - compacted shell - - to remain consistent with the terminology first introduced in claim 14 .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the distal tip of the delivery tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 has only introduced a distal tip of the pushed wire and not the delivery tube.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to disconnect the shell from the delivery tube” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Strother et al (US 4364392).
Strother et al discloses the following limitations:
Claim 14. An endovascular delivery system comprising a delivery tube (15); an external device (col. 3, ll. 17-21, 54-59; col. 4, ll. 34-40; e.g. syringe) and an exclusion device shell (11) wherein the delivery tube is configured to communicate pressure between the external device and the exclusion device shell and configured to push the shell in a compacted shape (Fig. 1) through a body lumen (12) (col. 3, ll. 12-26).  
Claim 16. The endovascular delivery system of claim 14, further comprising a catheter tube (23) through which the compacted shell is delivered from outside a body to an endovascular deployment site (col. 3, ll. 50-54), and means to disconnect the shell from the delivery tube (Applicant has disclosed the means to disconnect the shell as including a pushed wire 210 or a catheter tube 500 as discussed in [0094] and [0095] of the published application.  It is the Examiner’s position that the means described in Strother et al in col. 3, ll. 26-59 of using sleeve catheter 23 to push the balloon 11 relative to catheter tube 15 to disconnect the balloon is an equivalent of the disclosed means).  
Claim 19. The endovascular delivery system of claim 14, further comprising a cylindrical sheath (23) that restrains at least a portion of the shell from expanding until the sheath is pulled proximally to allow a second portion of the shell to be pressure expanded, facilitating the alignment of the shell at a delivery site within a body (col. 3, ll. 50-54; Fig. 1; balloon 11 cannot be expanded until it is free from the confines of sleeve catheter 23, the sleeve catheter 23 is first introduced to the desired position then guide balloon 15 and catheter tube 15 to the desired position) .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother et al in view of Linden et al (US 6270515).
Claim 18. Strother et al discloses the invention substantially as claimed above, including the disconnection means comprises a second tube (23) outside the delivery tube (15), wherein the second tube has sufficient longitudinal compressive strength to work in conjunction with the delivery tube whereby the second tube is positioned against a proximal surface of the collapsed shell (11) and held in place while the delivery tube is pulled proximately to disconnect the shell (11) from the delivery tube (col. 3, ll. 26-59).
Strother et al fails to disclose the disconnect means shears a stem on the shell or a proximal portion of the shell from the shell.  Instead, Strother et al discloses a pair of ridges (20) formed on the delivery tube (15) to mate with mating grooves (21) to retain the shell on the delivery tube (col. 3, ll. 26-59).  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a disconnection mechanism for releasing a shell from a delivery tube into the body, Linden et al teaches an occluder shell (224) expandable via pressure (inflation) and delivered to a treatment site via a delivery tube (220) (col. 8, ll. 7-12), wherein the occluder shell can be disconnected via a shearing of the shell or frictional detents (col. 9, ll. 13-16, wherein the disclosure of “prestressed yield point” indicates upon a force beyond the yield point, the balloon 224 would break off).  Therefore since Linden et al teaches these are well known alternatives of one another in the medical art of releasing occluders, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known mechanism (grooves/detents of Strother et al) with another (shearing/prestressed yield points of Linden et al) to achieve the predictable result of being able to safely disconnect the shell from the delivery tube to leave the shell behind as an implant in the body.

Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berenstein et al (US 2003/0187473) in view of Strother et al.
Claim 14. Berenstein et al discloses an endovascular delivery system comprising a delivery tube (20); and an exclusion device shell (51) wherein the delivery tube is configured to communicate pressure to the exclusion device shell and configured to push the shell in a compacted shape through a body lumen ([0036]-[0038]; Fig. 3A-C).  
Berenstein et al discloses the shell (51) is expanded from its compacted (collapsed) shape (Fig. 3A) to its deployed shape (Fig. 3B) via pressure through the lumen of the delivery tube (20) to inflate the shell ([0037], e.g. using contrast medium, saline solution or another fluid) but fails to disclose an external device such that the delivery tube is configured to communicate pressure between the external device and the exclusion device shell.  However, in a field of similar endeavor, Strother et al teaches using a delivery tube (15) to introduce fluid (and thereby pressure) to inflate an occluding shell (11) via the user of an external syringe (col. 3, ll. 17-21, 54-59; col. 4, ll. 34-40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Berenstein et al to include an external device as taught by Strother et al to provide an inflation source to expand the shell from its compacted shape.
Claim 15. The combination discloses the invention substantially as claimed above, wherein Berenstein et al discloses a guidewire (26) over which the shell is compacted and over which the compacted shell slides ([0034]; wherein [0024]-[0026] provides more detail of the shell being slid over the guidewire as discussed by the “pushed distally along the guidewire” and “guidewire 26 is retracted proximally”).  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berenstein et al in view of Strother et al as applied to claim 14 above, and further in view of Sahatjian et al (US 6629974).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Berenstein et al discloses the shell can be detached from the catheter by using any desired method, including using electrolytic detachment, traction-based detachment, or other mechanical, electrical, heat-based, magnetic, chemical or other detachment ([0025]) but fails to disclose the disconnection means comprises a pushed wire inside the delivery tube, the pushed wire having a distal tip adapted to shear the device from the distal tip of the delivery tube.  
However, in a similar field of endeavor, Sahatjian et al teaches a system for delivering an occluder (fiber) to an aneurysm (col. 7, ll. 10-12, 28-30; col. 10, ll. 31-40), wherein a pushed wire (82) is provided inside a delivery tube (40b), the pushed wire having a distal tip (88) adapted to shear the device (fiber) from the distal tip (58b) of the delivery tube (col. 8, ll. 26-47).  Therefore, since both Berenstein and Sahatjian et al are directed to disconnection means for releasing an occluder into an aneurysm, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known disconnection mechanism with another to achieve the predictable result of being able to safely disconnect the shell from the delivery tube to leave the shell behind as an implant in the body.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,660,646 in view of Strother et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claims in other respects.  
Claim 14 adds the additional feature of an external device, wherein the delivery tube is configured to communicate pressure between the external device and the exclusive device shell absent from the patent claims.  However, in a field of similar endeavor, Strother et al teaches a vascular system comprising a delivery tube (15); an external device (col. 3, ll. 17-21, 54-59; col. 4, ll. 34-40; e.g. syringe) and an exclusion device shell (11) wherein the delivery tube is configured to communicate pressure between the external device and the exclusion device shell and configured to push the shell in a compacted shape (Fig. 1) through a body lumen (12) (col. 3, ll. 12-26).    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to include an external device as taught by Strother et al to provide an inflation source to expand the shell from its compacted shape.  
The outer catheter of claim 16 is recited as an outer catheter in claim 6 of the patent claims.
The pushed wire of claim 17 is recited as a disconnection wire in claim 10 of the patent claims.
Claim 18 adds the additional feature of the disconnection means comprises a second tube outside the delivery tube, wherein the second tube has sufficient longitudinal compressive strength to work in conjunction with the delivery tube whereby the second tube is positioned against a proximal surface of the collapsed shell and held in place while the delivery tube is pulled proximately to shear the shell from the delivery tube absent from the patent claims.  Claim 9 of the patent claims instead recites a disconnection wire for shearing the shell from the delivery tube.  However, Strother et al teaches a disconnection means comprising a second tube (23) outside the delivery tube (15), wherein the second tube has sufficient longitudinal compressive strength to work in conjunction with the delivery tube whereby the second tube is positioned against a proximal surface of the collapsed shell (11) and held in place while the delivery tube is pulled proximately to disconnect the shell (11) from the delivery tube (col. 3, ll. 26-59).
Therefore, since both the patent claims and the instant claims are directed to shearing the shell from the delivery tube, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known disconnection mechanism with another to safely disconnect the shell to leave behind in the body as an implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771